Judgment, Supreme Court, New York County, entered July 3, 1980, which, inter alia, granted plaintiff-respondent permanent alimony of $50 per week and counsel fees of $2,000, unanimously modified, on the law and the facts, to strike the award of counsel fees, and otherwise affirmed, without costs. The parties were married on April 27, 1974 and plaintiff wife brought an action for judicial separation on April 25, 1978, based on abandonment and for alimony and counsel fees. Plaintiff is an independently employed paralegal and translator. She alleged earnings of $11,416 in 1977, $10,680 in 1978 and $6,484 in 1979, has savings of over $15,000 and exclusive occupancy of the former marital co-operative apartment. Defendant is an attorney who stipulated to pay any alimony the court would award, rather than disclose his finances. The trial court did not abuse its discretion in making its alimony award. However, in these circumstances, the award of an additional counsel fee was unwarranted. The plaintiff paid her attorney a retainer of $2,500. The trial lasted one-half day, and in addition there was no indication as to her inability to pay or as to the nature and extent of counsel’s services. Concur — Kupferman, J.P., Sullivan, Carro, Silverman and Lynch, JJ.